Citation Nr: 0704785	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-36 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) in a September 2005 
decision granted service connection for paroxysmal atrial 
fibrillation.  The issue of service connection for 
hypertension was remanded for a medical opinion.  The opinion 
has been obtained and the claim returned to the Board.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records do not include any elevated blood 
pressure readings, diagnosis, or treatment for hypertension.  

2.  Hypertension was first diagnosed in the 1980's.  

3.  Service connection has been granted for diabetes 
mellitus.  

4.  The claims folder does not include any competent medical 
evidence which indicates the veteran's hypertension is 
proximately due to, caused by, or aggravated by his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The appellant submitted his claim for service connection for 
hypertension in March 2001.  The RO sent the veteran a letter 
in April 2001 which informed him of VA's duty to notify him 
of the evidence needed to grant his claim, VA's duty to 
assist in obtaining evidence, what the veteran could do to 
help with his claim, and where he could send any information 
or evidence.  In the September 2003 statement of the case, 
the RO explained why the veteran's claim was denied.  

The veteran was afforded a VA examination in February 2004 
and a medical opinion was obtained.  A supplemental statement 
of the case was issued to the veteran in March 2004.  

The veteran and his spouse appeared before the undersigned 
Veterans Law Judge at a videoconference in July 2005.  The 
claims folder includes a transcript of the testimony.  

The Board remanded the claim for additional development in 
September 2005.  The RO sent a letter to the veteran in May 
2006 which informed him of the status of his claim and what 
actions the veteran could undertake to help.  VA obtained the 
records identified by the veteran from VA and his private 
medical providers.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
The Board has concluded that no further assistance to the 
veteran is required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  71 Fed. Reg. 
52744 (2006)(to be codified at 38 C.F.R. § 3.310(b)).  

Factual Background and Analysis.  In weighing the evidence 
the Board has considered three theories of entitlement:  One, 
that the current hypertension was incurred in service or 
during the initial post service year; two, that the veteran's 
service-connected diabetes mellitus caused the development of 
hypertension; three, that the veteran's service-connected 
diabetes mellitus has aggravated the veteran's hypertension.  

Service medical records do not include any diagnosis or 
treatment for hypertension in service.  At service entrance 
in February 1969 his blood pressure was recorded as 124/76.  
There are no elevated blood pressure readings in service.  In 
December 1970, his blood pressure was recorded as 130/80.  

There are no records of diagnosis or treatment for 
hypertension during the initial post service year.  

The first reference to diagnosis of hypertension in the 
claims folder appears in October 1993 private treatment 
records which reveal the veteran had a history of elevated 
blood pressure.  

A VA examination report dated in February 2004 noted the 
veteran said his hypertension was diagnosed in the 1980's.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

There is a current diagnosis of hypertension in the claims 
folder which meets criteria number 1.  There is however, no 
evidence that hypertension was incurred in service or during 
the initial post service year.  In addition, there is no 
competent medical evidence which links the currently 
diagnosed hypertension to service.  And the veteran has never 
asserted his hypertension began in service or during the 
initial post service year.  

In the alternative, the veteran and his representative 
contend the currently diagnosed hypertension should be 
service connected as it was secondary to the veteran's 
service-connected diabetes mellitus.  The Board notes that 
service connection for diabetes mellitus was granted by the 
RO in the November 2001 rating decision.  The Board 
considered whether there was evidence which demonstrated the 
veteran's hypertension was proximately due to or the result 
of his service-connected diabetes mellitus.  38 C.F.R. 
§ 3.310.  As a lay person is not competent relate a medical 
disorder to a specific cause, the Board reviewed the record 
to determine if there was competent medical evidence which 
addressed the question.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The statements of the veteran and his 
representative would not be considered competent evidence as 
they have not presented any evidence which indicates they are 
qualified by education or training to offer a medical 
opinion.  38 C.F.R. § 3.159(a)(1)(2006).  

A review of the claims folder indicates that the diagnosis of 
hypertension preceded the diagnosis of diabetes by over ten 
years.  The veteran reported in February 2004 to the VA 
physician that hypertension was first diagnosed in the 
1980's.  The first diagnosis of diabetes was in 1999.  Based 
on his medical history the VA physician in February 2004 
concluded his hypertension was not at least as likely due to 
his type 2 diabetes.  There is no competent medical evidence 
which states the veteran's hypertension is proximately due to 
or caused by his diabetes mellitus.  

In the alternative, the veteran and his representative 
asserted at the videoconference hearing in July 2005 that the 
veteran's diabetes mellitus had aggravated his hypertension.  
Secondary service connection may be found where a service- 
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that during the pendency of the 
veteran's appeal VA published an amended version of 38 C.F.R. 
§ 3.310 which incorporates the holding in Allen.  Since the 
amended regulation merely incorporates into the regulation 
the law as it was set out in Allen there is no prejudice in 
proceeding to adjudicate the claim without providing 
additional notice of the amended regulation to the veteran 
and his representative.  

The claims folder contains the following medical opinions.  A 
February 2001 letter from the veteran's private physician 
reads in part as follows:

The relationship between type 2 diabetes 
and hypertension is not necessarily 
direct and clear cut.  Obesity is 
certainly a risk factor for both 
disorders and late clinical 
manifestations of diabetes include a 
number of pathological changes involving 
the blood vessels that can indeed lead to 
hypertension.  

Although this is unlikely at this point 
that (the veteran's) diabetes is exerting 
a direct effect on his blood pressure, 
there are certainly some common 
predisposing factors that affect control 
of both conditions over time.  

A November 2003 letter from the veteran's private 
cardiologist reads in part as follows:

(The veteran) has been under my medical 
care for the last several years.  He has 
history of hypertension, type II diabetes 
mellitus, hyperlipidemia and paroxysmal 
atrial fibrillation which would enhance 
his likelihood of developing 
atherosclerotic heart disease.  All of 
these conditions are interrelated and 
optimal treatment and control of diabetes 
mellitus, hypertension and hyperlipidemia 
is imperative for his long term well 
being.  Even though these conditions are 
independent of one another but have 
cumulative effects in terms of increasing 
ones chances of developing myocardial 
infarction, stroke and reducing survival.  

At the request of the Board a VA physician reviewed the 
veteran's file and wrote in May 2006 part as the follows:

It is the opinion of this reviewer that 
the patient's hypertension appears to be 
well controlled on medications.  On 
reviewing the patient's blood pressure 
readings for the year 2006, they appear 
to be stable.  Patient's medications have 
remained the same without any change in 
dosage since 2003.  Patient has no 
indication of proteinuria on labs done in 
2005.  Diabetes mellitus, at present, has 
not caused increase in severity of this 
patient's hypertension.  

In June 2006, the veteran's private cardiologist wrote the 
following:

(The veteran) has been under my medical 
care for the last several years.  He does 
have long standing type II diabetes 
mellitus which predisposes him to 
underlying coronary artery disease.  
There is also significant association of 
type II diabetes mellitus with essential 
hypertension which is another condition 
that his is currently being treated for 
as well.  Due to his underlying 
hypertension and sleep apnea, he is 
predisposed to atrial fibrillation for 
which he has a medical regime being 
prescribed.  

The veteran's representative in January 2007 asserted that 
the claim should again be remanded for an opinion as 
additional medical records were obtained after the VA 
physician wrote his opinion in May 2006.  The Board reviewed 
the additional records submitted since May 2006.  They 
include reports of a left heart catherization, coronary 
angiography and left ventriculography, records from his 
private physician, additional VA records and records of his 
admission at South Seminole Hospital for treatment of atrial 
fibrillation in May 2006.  None of the records reveal any 
notes indicating exacerbation of his hypertension by his 
diabetes.  They merely reveal that the veteran is being 
continuously monitored by both VA and his private physicians 
to control both his diabetes and hypertension.  The VA 
physician stated he reviewed the blood pressure readings from 
2006.  The Board has concluded that remand for an additional 
review of continuing treatment records would serve no useful 
purpose and would not benefit the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  

The claims folder does not include any competent medical 
evidence which indicates the veteran's service-connected 
diabetes mellitus has aggravated his hypertension.  The VA 
physician directly stated he found no increase in severity of 
the hypertension.  The statements of the veteran's private 
physicians do not support his claim that his hypertension was 
aggravated by his service-connected diabetes mellitus.  

The preponderance of the evidence is against the claim for 
service connection for hypertension.  


ORDER

Service connection for hypertension is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


